Ewing, C. J.
This court, on the principles of the common law exercises by means of the writ of certiorari, a. superintending power and control over inferior tribunals created by statute or proceeding in a summary manner. Even where their adjudications are declared to be final and conclusive, although wo do not examine the merits of their decisions, from which we are restrained by the just effect of the final and conclusive quality attached to them, we nevertheless inquire whether they have exercised or exceeded the jurisdiction given to them, whether they have used the powers granted in their creation, or assumed others never confided to them. The superintending power of this court, and the use of the writ of certiorari are no doubt within the scope of legislative action, may be restrained, abridged, perhaps abolished. Yielding on the one hand to the will of the Legislature, we are on the other to deny the writ to a citizen in no case where he may lawfully claim it. The act directs that no certiorari shall issue to remove into this court any proceedings had in pursuance of it—see. 10. But how many cases may there not be where the proceedings though under pretence, may not be in pursuance of the act ? *378Suppose three justices of Essex should discharge an apprentice from a master residing in Bergen; or should make a-discharge where no complaint has been preferred by either master or apprentice; ór should not only discharge the apprentice but adjudge the master to undergo correction at the public whipping post, and that each of these adjudications should be sustained by the sessions 'on appeal. Can it be supposed that the Legislature intended in such cases, to-deny the use of the writ? To leave the injured citizen remediless? The case of Vunch v. Whorl, Penn. 335, is in point. The writ was there sustained, though the proceedings had taken place under color of the act in question. The-application to quash the present writ does not exhibit the ground-on which it was issued, but proceeds-on the basis that no case can exist in which it may legally be used.. This broad position is not correct. Legal subjects of inquiry may be presented to us; we may not therefore .quash this writ; we shall take care however not to transcend the limits-assigned to us by the Legislature.
Justices Rossell and Ford, concurred in the opinion expressed by the Chief Justice. ■